     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 1 of 15


      John F. Renzulli (Pro Hac Vice)
 1
      jrenzulli@renzullilaw.com
 2    Christopher Renzulli (Pro Hac Vice)
      crenzulli@renzullilaw.com
 3    Scott C. Allan (Pro Hac Vice)
      sallan@renzullilaw.com
 4    Renzulli Law Firm, LLP
 5    One North Broadway, Suite 1005
      White Plains, NY
 6    Telephone: (914) 285-0700
      Facsimile: (914) 285-1213
 7
      Counsel for Defendants Colt’s Manufacturing
 8    Company LLC; Colt Defense LLC; Patriot
 9    Ordnance Factory; Lewis Machine & Tool
      Company; and LWRC International, LLC
10
      [Counsel for additional defendants identified on
11    the signature pages]
12
                                 UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14

15
      JAMES PARSONS, individually and as                 Case No. 2:19-CV-01189-APG-EJY
16    Special Administrator of the Estate of Carolyn
      Lee Parsons, and ANN-MARIE PARSONS,                DEFENDANTS’ REPLY IN FURTHER
17                                                       SUPPORT OF THEIR MOTION TO
                                                         DISMISS THE COMPLAINT
18                              Plaintiffs,

19    v.

20    COLT’S MANUFACTURING COMPANY
      LLC; COLT DEFENSE LLC; DANIEL
21    DEFENSE INC.; PATRIOT ORDNANCE
      FACTORY; FN AMERICA; FN HERSTAL;
22
      HERSTAL      GROUP;        NOVESKE
23    RIFLEWORKS     LLC;   CHRISTENSEN
      ARMS; LEWIS MACHINE & TOOL
24    COMPANY; LWRC INTERNATIONAL
      LLC; DISCOUNT FIREARMS AND AMMO
25    LLC; DF&A HOLDINGS LLC; MAVERICK
26    INVESTMENTS     LP;   SPORTSMAN’S
      WAREHOUSE; and GUNS AND GUITARS
27    INC.
                       Defendants.
28
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 2 of 15



 1          Defendants 1 respectfully submit this reply in further support of their motion to dismiss
 2   Plaintiffs’ Complaint.
 3                       MEMORANDUM OF POINTS AND AUTHORITIES
 4                                 SUMMARY OF THE ARGUMENT
 5          Plaintiffs’ response in opposition to Defendants’ motion to dismiss demonstrates the futility
 6   of their position. According to Plaintiffs, the Subject Rifles, and all similar semiautomatic AR-type
 7   rifles are “illegal machineguns” because they are allegedly capable of being converted to fully
 8   automatic weapons by the addition of bump stocks. Plaintiffs contend that such rifles have been
 9   machineguns for decades, yet no one previously noticed, including Congress, the U.S. Supreme
10   Court, the ATF, state legislatures, prosecuting authorities, and law enforcement agencies across the
11   country. As evidenced by their opposition, Plaintiffs are essentially asking this Court to step into
12   Congress’s shoes and rewrite the federal definition of a machinegun in 26 U.S.C. § 5845(b) to
13   support their arguments and, in the process, make hundreds of thousands of United States citizens
14   who lawfully manufactured, sold, purchased, and/or possessed AR-type rifles felons overnight.
15           No legal support exists for Plaintiffs’ argument that Defendants have knowingly violated
16   federal and state law by manufacturing and selling illegal machineguns. This Court should also
17   dismiss Plaintiffs’ claims for the following reasons:
18
            •   Plaintiffs fail to satisfy the PLCAA’s predicate exception, or its negligent entrustment
19              and negligence per se exceptions. Consequently, Defendants are entitled to immunity
                from Plaintiffs’ claims.
20
            •   Plaintiffs’ negligent entrustment claim is fundamentally flawed because Defendants had
21              no control over the Subject Rifles after their manufacture and sale, which control is
22              necessary to maintain such a claim under Nevada law.

23          •   Plaintiffs’ negligence per se claim fails because an alleged violation of the statutes upon
                which Plaintiffs rely does not support such a claim under Nevada law.
24
            •   Nevada Revised Statute § 41.131 provides Defendants with immunity from Plaintiffs’
25              claims.
26
27
     1
      This reply brief is filed on behalf of all defendants except for Daniel Defense Inc. and Sportsman’s
28   Warehouse.
                                                     -1-
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 3 of 15


            •    Plaintiffs’ claims are barred by the superseding criminal acts of the shooter, as well as
 1
                 by their failure to plead causation sufficiently.
 2   As set forth below more fully, Defendants respectfully request that the Court dismiss Plaintiffs’
 3   claims with prejudice.
 4                                              ARGUMENT
 5          I.      The Subject Rifles are Not “Machineguns” Under Federal or State Law
 6          Plaintiffs claim their allegations satisfy the predicate exception to the PLCAA, 15 U.S.C. §
 7   7903(5)(A)(iii), because Defendants knowingly violated 18 U.S.C. § 922(b)(4) and Nev. Rev. Stat.
 8   § 202.350(1)(b),2 by manufacturing and selling the Subject Rifles because they are machineguns
 9   as defined by 26 U.S.C. § 5845(b). This argument is meritless. A machinegun is defined by the
10   National Firearms Act (“NFA”) as:
11
            [A]ny weapon which [1] shoots, [2] is designed to shoot, or [3] can be readily
12          restored to shoot, automatically more than one shot, without manual reloading, by a
            single function of the trigger. The term shall also include [4] the frame or receiver
13          of any such weapon, [5] any part designed and intended solely and exclusively, or
14          [6] combination of parts designed and intended, for use in converting a weapon into
            a machinegun, and [7] any combination of parts from which a machinegun can be
15          assembled if such parts are in the possession or under the control of a person.

16   26 U.S.C. § 5845(b) (bracketed numbers added).

17          Plaintiffs contend the Subject Rifles are machineguns based on the second bracketed

18   definition in 26 U.S.C. § 5845(b) because they are “designed to shoot” automatically. Pls.’ Opp’n

19   (ECF No. 88) at 5, 9-13. In support, Plaintiffs quote from a report by a “Task Force on Violent

20   Crime” stating that:

21          Another problem we wish to address is the ease of conversion of semi-automatic
            guns into more lethal and more strictly regulated fully automatic guns . . . . Some
22          manufacturers are producing readily available semi-automatic weapons which can
23          be easily converted to fully automatic weapons by simple tool work or the addition
            of readily available parts.
24

25

26
27   2
      Plaintiffs’ Opposition solely addresses their argument that the Subject Rifles are machineguns for
     purposes of 18 U.S.C. § 922(b)(4), as opposed to Nev. Rev. Stat. § 202.350(1)(b), Pls.’ Opp’n at 9
28   n.5, so this reply will solely address the federal statute as well.
                                                     -2-
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 4 of 15



 1   Pls.’ Opp’n at 5 (emphasis added by plaintiffs). Plaintiffs contend that it was not necessary to
 2   “amend the NFA to address this problem, because the statute already defined a machine gun as
 3   “‘any weapon . . . designed to shoot . . . automatically.’” Id. (emphasis added by Plaintiffs).
 4           As Plaintiffs acknowledge, Pls.’ Opp’n at 10, the ATF has determined that firearms are
 5   considered machineguns based on the “designed to shoot” automatically definition if they “have
 6   not previously functioned as machineguns but possess design features which facilitate full
 7   automatic fire by simple modification or elimination of existing component parts.” ATF Ruling 82-
 8   23 (emphasis added). Thus, to meet this definition, a firearm must be able to fire automatically when
 9   an existing component part is eliminated or simply modified. Yet Plaintiffs argue that the Subject
10   Rifles are machineguns because they can be modified by replacing their butt stocks with bump
11   stocks. Plaintiffs concede that to make the Subject Rifles fire fully automatic, one must remove
12   their existing butt stocks and replace them with bump stocks:
13
         •   “A bump stock replaces the stock of an AR-15 and modifies the weapon so that a continuous
14           firing sequence is initiated with a single trigger pull.”

15       •   “The first step in modifying an AR-15 with a bump stock is to remove – or eliminate – the
             existing stock.”
16

17       •   “Next, a separate stock is attached in place of the prior stock and secured.”

18       •   “In other words, without the bump stock, the trigger resets after each trigger pull but does
             not continue firing; with the bump stock, it resets and fires continuously.”
19
     See Pls.’ Opp’n at 5, 13-14 (emphasis added).
20
             While a butt stock is a component part of a rifle, Plaintiffs do not contend that the Subject
21
     Rifles will fire fully automatic merely by eliminating, i.e., removing, their existing butt stocks. Nor
22
     do Plaintiffs contend that the Subject Rifles will fire fully automatic through a “simple
23
     modification” of the buttstocks on the Subject Rifles when they were manufactured and sold.
24
     Plaintiffs must satisfy one of these two requirements for a firearm to be considered a machinegun
25

26
27   3
      Contrary to Plaintiffs’ claim, ATF Rulings are not the regulations that Congress authorized the
     Attorney General to prescribe pursuant to 26 U.S.C. §§ 7801(a)(2)(A) & 7805. Pls.’ Opp’n at 9 n.5.
28   Such regulations are codified at 27 C.F.R. §§ 479.1-193.
                                                      -3-
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 5 of 15



 1   based on the “designed to shoot” automatically definition in 26 U.S.C. § 5845(b) as interpreted in
 2   ATF Ruling 82-2.4 Plaintiffs’ theory satisfies neither requirement.
 3             Attempting to bolster their argument, Plaintiffs claim that it is “hard to imagine how this
 4   fundamentally different firing mechanism is not a ‘modification’ of ‘existing component parts.’”
 5   Pls.’ Opp’n at 14 (emphasis added). Plaintiffs then attempt to dodge the threshold legal issue –
 6   whether adding an after-market bump stock is a modification of an existing component part – by
 7   claiming that any “disagreement on the technical meaning of ‘existing component part’ in the
 8   context of a bump stock modification . . . cannot be settled at the pleadings stage.” Id. “Existing”
 9   is defined as something “that exists or is being used at the present time.”5 Accordingly, an “existing
10   component part” is a part that was present and installed on the Subject Rifles when they were
11   manufactured and sold by Defendants. Plaintiffs have acknowledged that existing components are
12   not modified when a bump stock is installed. Rather, an existing component (the butt stock) is
13   removed and replaced with a new component (the bump stock). Thus, Plaintiffs’ own allegations
14   establish that the Subject Rifles are not statutorily-defined “machineguns.”
15             What Plaintiffs are requesting this Court to do is rewrite the definition of machinegun in 28
16   U.S.C. § 5845(b) to create an eighth category – i.e., a “weapon that can be modified to fire
17   automatically, more than one shot, without manual reloading based on the replacement of existing
18   parts with readily available parts.” See Pls.’ Opp’n at 5 (quoting the Task Force on Violent Crime).
19   Such a definition results in all AR-type rifles – and likely all semiautomatic firearms – being
20   considered illegal machineguns for purposes of federal law and the law of every state that has
21   adopted the federal definition. It would also render the fifth bracketed definition of a machinegun
22   in Section 5845(b), i.e., a “part designed and intended solely and exclusively . . . for use in
23   converting a weapon into a machinegun,” superfluous and unnecessary, which violates the rules of
24   statutory construction. Williams v. Taylor, 529 U.S. 362, 364 (2000).
25

26   4
      Plaintiffs wrongly claim that based on ATF Ruling 82-2, the “relevant inquiry is whether the
     weapon is being modified – not how it is modified.” Pls.’ Opp’n at 14 n.7 (emphasis by Plaintiffs).
27   ATF Ruling 82-2 makes it clear that how a firearm may be modified is dispositive.
28   5
         https://dictionary.cambridge.org/us/dictionary/english/existing
                                                       -4-
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 6 of 15



 1          Through the fifth bracketed definition of a machinegun in 28 U.S.C. § 5845(b), Congress
 2   chose to classify the parts used to modify semiautomatic firearms that allow them to fire fully
 3   automatic, rather than the semiautomatic firearms themselves, as machineguns. This fifth bracketed
 4   definition formed the basis for the ATF recently reclassifying the Slide Fire bump stock as a
 5   machinegun. Bump-Stock Type Devices, 83 Fed. Reg. 66,514-54; 27 C.F.R. §§ 478.11 & 479.11
 6   (“a device that allows a semi-automatic firearm to shoot more than one shot with a single pull of
 7   the trigger by harnessing the recoil energy of the semiautomatic firearm to which it is affixed so
 8   that the trigger resets and continues firing without additional physical manipulation of the trigger
 9   by the shooter”) (emphasis added).
10          ATF Ruling 81-4 confirms that a firearm is not a machinegun simply because it is capable
11   of being modified by exchanging one of its existing parts with a new component part, such as a
12   bump stock or an auto sear. In Ruling 81-4, the ATF held that an auto sear was a machinegun based
13   on the sixth bracketed definition in 26 U.S.C. § 5845(b), i.e., a “combination of parts designed and
14   intended for use in converting a weapon to shoot automatically more than one shot, without manual
15   reloading, by a single function of the trigger.” Plaintiffs’ argue unpersuasively that this Court
16   should ignore ATF Ruling 81-4 because it was issued before ATF Ruling 82-2, and that the ATF’s
17   characterization of AR-type rifles as semiautomatic does not mean that they are not machineguns.
18   Pls.’ Opp’n at 14.
19          The order in which the ATF rulings were issued is irrelevant, and no basis exists for
20   Plaintiffs’ claim to the contrary. The language in 26 U.S.C. § 5845(b) that both rulings discuss did
21   not change and the rulings address different issues. The ATF’s characterization of the AR-15 rifles
22   in which the auto sears could be installed as semiautomatic is not the important issue. What is
23   important is that the ATF did not consider AR-15 rifles, the same type of rifles as the Subject Rifles
24   at issue in this case, to be machineguns unless an auto sear was installed in them.
25          Like the ATF, the Supreme Court also does not consider AR-type rifles to be
26   “machineguns.” In Staples v. United States, 511 U.S. 600 (1994), the Court clearly recognized that:
27
            The AR-15 is the civilian version of the military’s M-16 rifle, and is, unless modified,
28          a semiautomatic weapon. The M-16, in contrast, is a selective fire rifle that allows

                                                     -5-
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 7 of 15


            the operator, by rotating a selector switch, to choose semiautomatic or automatic
 1
            fire. Many M-16 parts are interchangeable with those in the AR-15 and can be used
 2          to convert the AR-15 into an automatic weapon.

 3   Id. at 603 (emphasis added). Plaintiffs ask this Court to ignore Staples because the Supreme Court

 4   did not specifically address the issue of whether AR-type rifles are machineguns based on the

 5   “designed to shoot” automatically definition.6 As the decision makes clear, the Supreme Court

 6   implicitly rejected the argument that AR-type rifles are “machineguns.” The reason why this issue

 7   was not more specifically addressed is because the argument is far-fetched and legally

 8   unsupportable.7 If all AR-type rifles are machineguns on the basis that they were “designed to

 9   shoot” automatically (as Plaintiffs argue), there would have been no need in Staples for the

10   prosecution to instead focus on the issue of whether defendant’s particular AR-type rifle was a

11   machinegun based on the modification of existing component parts. Id. at 603. Rather, the

12   defendant could have been charged and convicted for possessing a “machinegun” simply because

13   he possessed an unmodified semiautomatic AR-type rifle, capable of being converted to a

14   machinegun.8

15   6
      Plaintiffs’ argue that Staples is not controlling authority because it did not address the meaning of
     the terms “automatically” or “single function of the trigger.” Pls.’ Opp’n at 17 n.9 (citing United
16
     States v. Olofson, 563 F.3d 652, 657 (7th Cir. 2009) and Guedes v. Bureau of Alcohol, Tobacco,
17   Firearms and Explosives, 920 F.3d 1, 29 (D.C. Cir. 2019)). Defendants’ motion to dismiss did not
     cite to Staples with regard to those terms, or even rely on those terms for the arguments it raised,
18   so it is difficult to comprehend the significance of Plaintiffs’ argument.
19   7
      A firearm is a “machinegun” as defined by 26 U.S.C. § 5845(b) under either the first bracketed
     definition, “shoots automatically,” or the second bracketed definition, “designed to shoot”
20   automatically. Therefore, it is not relevant whether the AR-15 rifles at issue in Staples would shoot
21   automatically in the condition in which they were manufactured. See Pls.’ Opp’n at 17. Based on
     Plaintiffs’ argument, they would have been machineguns based on the “designed to shoot”
22   automatically definition and have been just as illegal.

23   8
      In the motion to dismiss, Defendants referenced the Supreme Court’s holding that the NFA “does
     not suggest that any significance should attach to readily convertible semiautomatics, for that class
24   bears no relation to the definitions in the Act. . . . The parties assume that virtually all
     semiautomatics may be converted into automatics . . . .” Staples, 511 U.S. at 612 n.6. Plaintiffs
25
     incorrectly claim that Defendants have misconstrued this footnote and that it only addresses mens
26   rea. Pls.’ Opp’n at 18. The footnote in the majority opinion is addressing the fact that while
     machineguns are illegal, regular firearms are not, and a person cannot be held to have knowledge
27   that he is in possession of a machinegun simply because it is a semiautomatic firearm that is readily
     convertible into a machinegun because that class of firearms “bears no relation to the definitions in
28   the [NFA].” Staples, 511 U.S. at 612 n.6. If this Court accepts Plaintiffs’ argument, “every owner
                                                     -6-
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 8 of 15



 1           The United States Department of Justice (“DOJ”) recently rejected the arguments made by
 2   Plaintiffs in a challenge to the federal ban on bump stocks resulting from the very shooting at issue
 3   in this case. In Gun Owners of America, Inc. v. Whitaker, the DOJ’s brief in opposition to the
 4   plaintiffs’ motion for a preliminary injunction rejected plaintiffs’ argument that the ATF’s rule
 5   change could result in the AR-type rifles on which the bump stocks are designed to be installed
 6   being classified as machineguns, and suggested that the Second Amendment would prohibit
 7   banning “the most popular semiautomatic rifles in America” as machineguns.9
 8           Based on Plaintiffs’ interpretation of the “designed to shoot” automatically definition, all
 9   semiautomatic AR-type rifles have been machineguns since at least 1982, and potentially since they
10   were first sold in the 1960s. Pls.’ Opp’n at 4-5. If this Court were to accept Plaintiffs’ argument, it
11   would mean that until the filing of Plaintiffs’ Complaint in July 2019, no one realized that
12   semiautomatic AR-type rifles are actually machineguns under the “designed to shoot”
13   automatically definition. Thus, Plaintiffs’ position requires acceptance of the following absurd
14   conclusions:
15
         •   Congress performed a meaningless act in 1994 when it enacted the assault weapons ban, 18
16           U.S.C. § 922(v)(1), which defined a “semiautomatic assault weapon” in relevant part as a
             “Colt AR-15” and “copies or duplicates” of the AR-15 in any caliber, id. §
17           921(a)(30)(A)(iv), because those rifles would have already been banned as machineguns.
18       •   The DOJ has not prosecuted Defendants for illegally manufacturing and selling AR-type
             rifles to civilians on the basis that they are machineguns despite the fact that the manufacture
19           and sale of new machineguns (under any of the definitions in 26 U.S.C. § 5845(b)) to the
             civilian market has been illegal since May 19, 1986. See 18 U.S.C. § 922(o)(1).
20
21

22   of a semiautomatic rifle or handgun would potentially meet such a mens rea test, i.e., they would
     knowingly be in possession of an illegal machinegun. Id.
23
     9
       DOJ’s Brief at 23-24 (quotation marks and citation omitted), a copy of which is attached as Exhibit
24   A. The DOJ also noted that the separate definition of a semiautomatic rifle precludes interpreting
     “ordinary semiautomatic rifles as machineguns.” Id. at 24 n.15. It characterized an argument –
25
     which Plaintiffs make in this case – that AR-type rifles are machineguns because they can be made
26   to fire “automatically” using the shooter’s body, a belt loop, or a rubber band as absurd. Compare
     id. at 22-23 with Pls.’ Opp’n at 4 n.4, 11-12, 16. Plaintiffs acknowledge that for AR-type rifles
27   without a bump stock attached, the “trigger resets after each trigger pull but does not continue
     firing,” Pls.’ Opp’n at 14, thereby conceding that they do not meet the definition of a machinegun
28   in 28 U.S.C. § 5845(b).
                                                      -7-
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 9 of 15



 1        •   When the ATF required retail dealers in the four states bordering Mexico to report multiple
              sales of AR-type rifles to the ATF in 2011 to help combat illegal trafficking across the
 2            border, it did so unnecessarily because those rifles were already illegal to sell because they
              are machineguns. See 10 Ring Precision v. Jones, 722 F. 2d 711 (5th Cir. 2013).
 3
          •   The legislatures in seven states (California, Connecticut, District of Columbia, Maryland,
 4            Massachusetts, New Jersey, and New York) needlessly banned sales of AR-type rifles
              because they were already illegal machineguns under federal law. See Cal. Penal Code §
 5            30500; Conn. Gen. Stat. § 53-202a; D.C. Stat. § 7-2501.01(3A)(A)(i)(I)(ee); Md. Public
              Safety Law § 5-101(r)(2)(xv); Mass. Gen. Laws Ch. 140 § 131M; N.J. Stat. § 2C:58-12;
 6
              and N.Y. Penal Law § 265.00(22)(h). And in those states where “grandfathered” possession
 7            of banned rifles was permitted, state legislatures made it lawful to possess machineguns.

 8            The simple fact of the matter is that the Subject Rifles are not machineguns based on the
 9   “designed to shoot” automatically definition, or any of the other definitions in 26 U.S.C. § 5845(b).
10   Plaintiffs’ claim that Defendants knowingly violated 18 U.S.C. § 922(b)(4) by allegedly
11   manufacturing and selling machineguns fails to raise even a colorable claim to satisfy the predicate
12   exception to the PLCAA.10
13            II.    Plaintiffs Do Not Have a Valid Negligence Per Se Claim
14            In their Motion to Dismiss, Defendants argued that Plaintiffs do not have a valid negligence
15   per se claim for two reasons: (1) only the violation of statutes designed for the protection of a certain
16   class of persons to which plaintiffs belong can serve as the basis for a negligence per se claim;11
17   and (2) violation of a penal statute is not negligence per se in the absence of legislative intent to
18   impose civil liability. Mot. to Dismiss (ECF No. 80) at 9-10. In their Opposition, Plaintiffs only
19   addressed Defendants’ second argument, improperly assuming that the statutes at issue are
20   designed to protect a class of persons consisting of “members of the public,” from “physical injury
21   and death caused by machineguns.” Pls.’ Opp’n at 19 (emphasis added). A statute designed for
22

23   10
       Even if Plaintiffs’ argument was meritorious (which it is not), the predicate exception only applies
     where Defendants knowingly violated a state or federal statute applicable to the marketing or sale
24
     of firearms. 15 U.S.C. § 7903(5)(A)(iii). This begs the question: if every authoritative source
25   (Congress, the Supreme Court, the DOJ and the ATF) have concluded that standard AR-type rifles
     are not machineguns as defined by 18 U.S.C. § 5845(b), how could Defendants have knowingly
26   violated this statute at the time they manufactured and sold the Subject Rifles?

27   11
       For purpose of negligence per se, “whether an injured party belongs to the class of persons that
     the provision at issue was meant to protect” is an issue of law for the court. Vega v. Eastern
28   Courtyard Associates, 24 P.3d 219, 222 (Nev. 2001).
                                                       -8-
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 10 of 15



 1   the protection of the entire public is the opposite of a statute designed for the protection of a specific
 2   class of persons and therefore, based on Plaintiffs’ own arguments, an alleged violation of 18 U.S.C.
 3   § 922(b)(4) does not constitute negligence per se pursuant to Nevada law. 12 Plaintiffs rely on
 4   Southern Pac. Co. v. Watkins, 435 P.2d 498 (Nev. 1967) for the proposition that the violation of a
 5   criminal statue can serve as the basis for a negligence per se claim. Pls.’ Opp’n at 19. In Watkins,
 6   a locomotive failed to ring a bell or sound a whistle at a railway crossing in violation of Nev. Rev.
 7   Stat. § 705.430, a statute designed for the protection of a limited class of persons, i.e., motorists
 8   using the railway crossing. That statute is of the exact same character as the various traffic statutes
 9   cited by Defendants, the violation of which may constitute negligence per se. Mot. to Dismiss at
10   10.
11           Plaintiffs incorrectly assert that Nevada deviates from the general rule that violation of a
12   penal statute is not negligence per se in the absence of legislative intent to impose civil liability for
13   such a violation and, that in Nevada, this general rule is limited to the provision of alcohol. Pls.’
14   Opp’n at 20. Hamm v. Carson City Nugget, 450 P.2d 358, 360 (Nev. 1969) does not support
15   Plaintiffs’ argument, and instead supports Defendants’ position, holding that an alleged violation
16   of Nev. Rev. Stat. § 202.100 did not constitute negligence per se because it was part of the “statutory
17   scheme regulating the sale of tobacco and intoxicating liquor . . . .” The statutes barring the
18   manufacture and sale of machineguns upon which Plaintiffs rely are similarly an inappropriate basis
19   for a negligence per se claim, because they are not designed for the protection of a specific class of
20   persons, but rather are part of the statutory scheme regulating the sale of firearms.
21           III.    Plaintiffs Do Not Have a Valid Negligent Entrustment Claim
22           Plaintiffs ask this Court to recognize a previously unrecognized negligent entrustment
23   action under Nevada law against product manufacturers and retail sellers who have relinquished
24   control of products to their buyers at the time of sale. Because Nevada state courts have not
25   recognized this cause of action, this Court must predict whether Nevada’s highest court would
26
     12
       See, e.g., Anderson v. Baltrusaitis, 944 P.2d 797, 799-800 (Nev. 1997) (holding that Nev. Rev.
27   Stat. § 484.327(1) is intended for the protection of pedestrians, not motorists); Ashwood v. Clark
     County, 930 P.2d 740, 744 (Nev. 1997) (holding that a good Samaritan was not a member of the
28   class of persons intended to be protected by the panic hardware provision in the building code).
                                                       -9-
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 11 of 15



 1   create a right to maintain such a claim. See Amfac Mortgage Corp. v. Arizona Mall of Tempe, Inc.,
 2   583 F.2d 426, 434-435 (9th Cir. 1978). In their Opposition, Plaintiffs do not cite to a decision on
 3   which this Court can reasonably predict the Nevada Supreme Court’s recognition of this cause of
 4   action.
 5             Indeed, the only case Plaintiffs cite supports the opposite conclusion, namely that the
 6   Nevada Supreme Court would not recognize a negligent entrustment action against product
 7   manufacturers and sellers because they relinquish the right to control the product at the time of sale.
 8   In Mills v. Continental Parking Corp., 475 P. 2d 673 (Nev. 1970), the court unanimously affirmed
 9   the dismissal of a negligent entrustment action against the operator of a parking garage because the
10   garage had surrendered its right to control the car to its owner, who was later involved in an
11   accident. The court held that a negligent entrustment theory “does not apply when the right to
12   control is absent.” Id. at 726. The court reasoned that imposition of civil liability where the right to
13   control the instrumentality has been surrendered would lead to “unforeseeable consequences
14   limited only by the scope of one’s imagination.” Id. The court declined to “venture into that
15   wonderland.” Id.
16             In their Opposition, Plaintiffs do not even address Defendants’ alternative basis on which
17   the Court should dismiss their negligent entrustment action: failure to plead facts (or even
18   unsupportable conclusions) suggesting that any Defendant knew or reasonably should have known
19   the specific purchaser of the Subject Rifles was likely to use them criminally. See 15 U.S.C. §
20   7903(5)(B). It is not enough to simply plead that an entrusted product is capable of being used
21   dangerously to cause harm. See Soto v. Bushmaster Firearms Int’l, LLC, 2012 A.2d 262, 283 (Conn.
22   2019) (rejecting argument that the mere commercial sale of “assault weapons” to civilian users
23   generally constitutes negligent entrustment). The “vitally important” element of the tort is the
24   entrustor’s alleged knowledge of the specific entrustee and his intended and likely use of the
25   potentially dangerous instrumentality. Turner v. American Dist. Tel. & Messenger Co., 110 A. 540,
26   543 (Conn. 1920). Plaintiffs’ Complaint wholly omits factual allegations on this vitally important
27   element.
28

                                                      - 10 -
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 12 of 15



 1          IV.     Plaintiffs’ Claims are Barred by Nevada Revised Statute § 41.131
 2          As Defendants’ noted in their Motion to Dismiss, Nevada Statute § 41.131(1) states that no
 3   one has a “cause of action against the manufacturer or distributor of any firearm or ammunition
 4   merely because the firearm or ammunition was capable of causing serious injury, damage or death,
 5   was discharged and proximately caused serious injury, damage or death.” The only exception to
 6   this general prohibition is for a “cause of action based upon a defect in design or production,” id. §
 7   41.131(2), which Plaintiffs do not raise. Plaintiffs argue that their claims are not barred by Section
 8   41.131(1) because they allege that “Defendants knowingly violated state and federal statutes by
 9   selling machineguns.” Pls.’ Opp’n at 23. As explained in Section I, however, the Subject Rifles are
10   not machineguns and Defendants did not violate federal or state law by manufacturing or selling
11   them. Plaintiffs’ claims are therefore reduced to nothing more than the fact that the Subject Rifles
12   are capable of causing serious injury, damage or death when discharged, and such claims are barred
13   by Section 41.131(a).
14          V.      Plaintiffs Have Not Sufficiently Pleaded Causation
15          In their motion to dismiss, Defendants explained why Plaintiffs have failed to sufficiently
16   allege that Defendants proximately caused their damages. In response, Plaintiffs claim that they
17   have established causation simply because Defendants sold AR-type rifles, which they characterize
18   as the “weapon of choice for mass shooters looking to inflict maximum casualties.” Pls.’ Opp’n at
19   22 (quoting Compl. ¶ 102). Plaintiffs further repeat their baseless claims that the Subject Rifles are
20   machineguns. Id. at 22-23. As discussed in Section I, the Subject Rifles were legally manufactured
21   and sold by Defendants, and are not machineguns. Simply because AR-type rifles are allegedly the
22   weapon of choice for mass shooters, does not render an intentional, criminal shooting reasonably
23   foreseeable as required to prevent the chain of proximate causation from being broken. Price v.
24   Blaine Kern Artista, Inc., 893 P.2d 367, 370 (Nev. 1995). Plaintiffs’ argument is the equivalent of
25   a claim that manufacturers and sellers of sedans may be held liable for the damages incurred by
26   intoxicated drivers, simply because sedans are the “vehicle of choice” of most intoxicated drivers.
27

28

                                                     - 11 -
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 13 of 15



 1                                           CONCLUSION
 2          For the reasons stated above, Defendants respectfully request that Plaintiffs’ Complaint be
 3   dismissed with prejudice.
 4   Dated December 20, 2019.
 5
     Respectfully submitted by:
 6
      /s/ Scott C. Allan                               /s/ Robert C. Van Arnam
 7    John F. Renzulli (Pro Hac Vice)                  Camden R. Webb (Pro Hac Vice)
      jrenzulli@renzullilaw.com                        crwebb@williamsmullen.com
 8    Christopher Renzulli (Pro Hac Vice)              Robert C. Van Arnam (Pro Hac Vice)
 9    crenzulli@renzullilaw.com                        rvanarnam@williamsmullen.com
      Scott C. Allan (Pro Hac Vice)                    Williams Mullen, PC
10    sallan@renzullilaw.com                           301 Fayetteville Street, Suite 1700
      Renzulli Law Firm, LLP                           Raleigh, NC 27601
11    One North Broadway, Suite 1005                   Telephone: (919) 981-4000
      White Plains, NY                                 Facsimile: (919) 981-4300
12    Telephone: (914) 285-0700
13    Facsimile: (914) 285-1213                        – and –

14    Counsel for Defendants Colt’s Manufacturing      Justin S. Feinman (Pro Hac Vice)
      Company, LLC, Colt Defense, LLC, Patriot         jfeinman@williamsmullen.com
15    Ordnance Factory, Lewis Machine & Tool           Turner A. Broughton (Pro Hac Vice)
      Company, and LWRC International, LLC             tbroughton@williamsmullen.com
16                                                     Williams Mullen, PC
17                                                     200 South 10th Street, 16th Floor
      /s/ Jay J. Schuttert                             Richmond, VA 23219
18    Jay J. Schuttert (Nev. #8656)                    Telephone: (804) 420-6000
      jschuttert@efstriallaw.com                       Facsimile: (804) 420-6507
19    Alexandria L. Layton (Nev. #14228)
      alayton@efstriallaw.com                          – and –
20
      Evans Fears & Schuttert LLP
21    2300 West Sahara Avenue, Suite 950               John H. Mowbray
      Las Vegas, NV 89102                              jmowbray@spencerfane.com
22    Telephone: (702) 805-0290                        Mary E. Bacon
      Facsimile: (702) 805-0291                        mbacon@spencerfane.com
23                                                     Jessica Chong
24    Counsel for Defendants Colt’s Manufacturing      jchong@spencerfane.com
      Company, LLC, Colt Defense, LLC,                 Spencer Fane LLP
25    Christensen Arms, Lewis Machine & Tool           300 South 4th Street, Suite 950
      Company, LWRC International, LLC, and            Las Vegas, NV 89101
26    Patriot Ordnance Factory                         Telephone: (702) 408-3414
                                                       Facsimile: (702) 408-3401
27    – and –
                                                       Counsel for Defendant FN America, LLC
28

                                                   - 12 -
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 14 of 15


      Bryon J. Benevento (Applying Pro Hac Vice)
 1
      benevento.bryon@dorsey.com
 2    Dorsey & Whitney, LLP                        /s/ James B. Vogts
      111 S. Main Street, Suite 2100               James B. Vogts (Pro Hac Vice)
 3    Salt Lake City, UT 84111-2176                jvogts@smbtrials.com
      Telephone: (801) 933-8958                    Swanson, Martin & Bell LLP
 4    Facsimile: (801) 933-7373                    330 N. Wabash Suite 3300
 5                                                 Chicago, IL 60611
      Counsel for Defendant Christensen Arms       Telephone: (312) 321-9100
 6                                                 Facsimile: (312) 321-0990

 7    /s/ Danny C. Lallis                          – and –
      Anthony Pisciotti (Pro Hac Vice)
 8
      apisciotti@pmlegalfirm.com                   Michael Nunez
 9    Ryan Erdreich (Pro Hac Vice)                 mnunez@murchisonlaw.com
      rerdreich@pmlegalfirm.com                    Murchison & Cumming, LLP
10    Danny C. Lallis (Pro Hac Vice)               350 S. Rampart Blvd., Suite 320
      dlallis@pmlegalfirm.com                      Las Vegas, NV 89145
11    Pisciotti Malsch                             Telephone: (702) 360-3956
      30 Columbia Turnpike, Suite 205              Facsimile: (702) 360-3957
12
      Florham Park, NJ 07932
13    Telephone: (973) 245-8100                    Counsel for Defendant Guns and Guitars, Inc.
      Facsimile: (973) 245-8101
14
      – and –                                      /s/ Ismail Amin
15
                                                   Ismail Amin
16    Loren Young                                  iamin@talglaw.com
      lyoung@lgclawoffice.com                      Jessica Guerra
17    Lincoln, Gustafson & Cercos                  jguerra@talglaw.com
      3960 Howard Hughes Parkway, Suite 200        The Amin Law Group, Ltd.
18    Las Vegas, NV 89169                          3753 Howard Hughes Parkway, Suite 200
      Telephone: (702) 257-1997                    Las Vegas, NV 89169
19    Facsimile: (702) 257-2203                    Telephone: (702) 990-3583
20                                                 Facsimile: (702) 441-2488
      Counsel for Defendant Noveske Rifleworks,
21    LLC                                       – and –
22                                                 Christopher M. Chiafullo (Applying Pro Hac
                                                   Vice)
23
                                                   cchiafullo@chiafullogroup.com
24                                                 The Chiafullo Group, LLC
                                                   244 Fifth Avenue, Suite 1960
25                                                 New York, NY 10001
                                                   Telephone: (908) 741-8531
26
27                                                 Counsel for Defendants Discount Firearms and
                                                   Ammo, LLC, DF&A Holdings, LLC, and
28                                                 Maverick Investments, LP

                                               - 13 -
     Case 2:19-cv-01189-APG-EJY Document 92 Filed 12/20/19 Page 15 of 15


                                    CERTIFICATE OF SERVICE
 1

 2          I hereby certify that a true and correct copy of the foregoing REPLY IN FURTHER

 3     SUPPORT OF DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT was
 4     electronically served on counsel of record this 20th day of December 2019, using the Court’s
 5
       CM/ECF System and via email to:
 6
            Matthew L. Sharp - matt@mattsharplaw.com
 7          Richard H. Friedman - rfriedman@friedmanrubin.com
            Joshua D. Koskoff - jkoskoff@kosskoff.com
 8          Katherine L. Mesner-Hage - khage@koskoff.com
 9          John F. Renzulli - jrenzulli@renzullilaw.com
            Christopher Renzulli - crenzulli@renzullilaw.com
10          Jay J. Schuttert – jschuttert@efstriallaw.com
            Alexandria L. Layton – alayton@efstriallaw.com
11          Bryon J. Benevento - benevento.bryon@dorsey.com
            Patrick G. Byrne – pbyrne@swlaw.com
12          V.R. Bohman - vbohman@swlaw.com
13          Camden R. Webb – crwebb@williamsmullen.com
            Robert C. Van Arnam – rvanarnam@williamsmullen.com
14          Justin S. Feinman – jfeinman@williamsmullen.com
            Turner Broughton – tbroughton@williamsmullen.com
15          John H. Mowbray – jmowbray@spencerfane.com
            Mary E. Bacon – mbacon@spencerfane.com
16
            Jessica Chong – jchong@spencerfane.com
17          Anthony Pisciotti – apisciotti@pmlegalfirm.com
            Ryan Erdreich – rerdreich@pmlegalfirm.com
18          Danny C. Lallis – dlallis@pmlegalfirm.com
            Loren Young – lyoung@lgclawoffice.com
19          Ismail Amin - iamin@talglaw.com
            Jessica Guerra – jguerra@talglaw.com
20
            Christopher M. Chiafullo - cchiafullo@chiafullogroup.com
21          James Vogts - jvogts@smbtrials.com
            Michael Nunez mnunez@murchisonlaw.com
22

23                                                    /s/ Scott C. Allan
                                                      Scott C. Allan (Pro Hac Vice)
24
                                                      sallan@renzullilaw.com
25                                                    Renzulli Law Firm, LLP
                                                      One North Broadway, Suite 1005
26                                                    White Plains, NY
                                                      Telephone: (914) 285-0700
27                                                    Facsimile: (914) 285-1213
28

                                                 - 14 -
